SOPER, Circuit Judge
(dissenting).
A just appraisal of the evidence in this case must take into account the fact that the deceased was suffering from a disease of the middle ear, to wit, otitis media, at the time of his death. This fact is established by uncontradicted evidence and inferences necessarily drawn therefrom, and the finding is in accord with well decided cases upon the effect to be given to statements in a proof of death filed by the beneficiary of an insurance policy. The coroner physician who attended the insured on the last two days of his life made the uncontradicted statement in the proof of death that the immediate cause of death was “Meningitis — following a blow on head —or from otitis media — he had both possible causes”; and in the certificate of death, that the principal cause of death was meningitis — results of fall or otitis media,” and as a contributory cause that “he had dizziness five or six days; then he fell down stairs; then he had headache or earache.”
The existence of the disease was therefore established beyond doubt by evidence proceeding from the plaintiff himself, for it was not the defendant insurance company but the coroner who introduced this important factor into the case; and the coroner must have discovered the disease himself or have been informed of its existence by physicians who had previously attended the injured man. The case turned on this point in the District Court and it is of the utmost significance that neither the coroner, who lived at the place of trial, nor the two family physicians of the *884deceased were called to show that in fact he had no such disease and that the coroner’s written statements were mistaken. It is suggested in the opinion of the court that these statements do not necessarily mean that the insured had a disease of the ear before he fell. This was not the view of the District Judge who told the jury that it was stated in the proofs of death that at the time of the fall the insured was suffering from otitis media, a reasonable interpretation of the statements of the coroner that either the fall or the disease was the cause of the meningitis, especially as there was no testimony that the otitis media resulted from the fall.
But even if we assume that the statements -do not show with certainty that the insured was afflicted with the disease before he fell, our' difficulties are not over, for it is equally true that the statements do not show with certainty that the disease followed the accident; and in the absence of other evidence on the point, the sequence of events was merely a matter of unreliable conjecture. Moreover, if it should be surmised that the disease followed the fall, the guesswork would not be at an end, because there was no evidence tending to show that the disease was caused or likely to be caused by the fall. It was not sufficient for the plaintiff to raise doubts in the jury’s mind as to the cause of death. The burden was upon him to show that the death occurred within the terms of the policy “as a result directly and independently of all other causes of bodily injuries effected solely through external, violent and accidental means” and not “directly or indirectly from bodily or mental infirmity or disease in any form.” Obviously the plaintiff did not lift this burden by showing that death was caused either by accident or by disease, and then leaving the choice to the uniformed judgment of the jury.
The weight to he given to representations or statements of fact in proofs of death as to the manner of death of the insured is shown by the decisions which hold that good faith and fair dealing require that the insured be bound thereby until it is shown that they were made under a misapprehension of facts or in ignorance of material matters subsequently ascertained. The propriety of applying this rule in the pending case is particularly clear, since the plaintiff deliberately refrained from producing the medical witnesses who had actual knowledge of the condition of the insured prior to the fall, and rested his case upon the expert opinions of physicians who testified upon the hypothetical state of facts to which reference will presently be made. See Mutual Ben. Life Insurance Co. v. Newton, 22 Wall. 32, 35, 36, 22 L.Ed. 793; Hassencamp v. Mutual Benefit Life Ins. Co. (C.C.A.) 120 F. 475; Jensen v. Continental Life Ins. Co. (C.C.A.) 28 F.(2d) 545.
It is nevertheless said that it was for the jury to decide whether accident or disease caused the death of the insured, because three doctors, in answer to hypothetical questions propounded, on plaintiff’s behalf, testified that in their opinion the insured’s fall and consequent fracture of the skull caused the meningitis which resulted in death. They did so testify; but their testimony was insufficient to take the case to the jury, because in forming their opinion they excluded the established fact that the deceased was afflicted with otitis media. Thus Dr. Whitehead stated on cross-examination that otitis media is "a frequent cause of meningitis, and that if it was established that the insured had an infection of the middle ear, this was the most probable source of the meningitis. Dr. Grinels said on cross-examination that if the insured had otitis media, or infection of the middle ear, it was much more probable that that was the cause of the meningitis than that death followed an infection aspirated into his lung and then picked up by the blood and carried to a blood clot on-the brain caused by the fracture of the skull, as he had previously testified. Dr. Crutchfield said that his opinion that the fall produced meningitis was predicated upon the assumption that there was some pathological condition in the mastoid, middle ear, or sinuses which, liberated by the fall, carried the infection to the brain and caused the meningitis. He also said that otitis media frequently caused meningitis.
It is therefore clear that the plaintiff failed to produce any legally sufficient proof to show either that the record of otitis media was mistaken or that the insured died solely from the effects of the fall or that his death was produced by accident independently of bodily infirmity or disease. It seems obvious, from these considerations alone, that the judgment of the District Court should not be affirmed. When, in-addition, we take into consideration the uncontradicted medical history of the insured given at the hospital that before the fall he was suffering from dizzi*885ness, and a blood test taken at the hospital which indicated that the deceased was suffering from an infection totally disconnected with the fall, and the testimony of the physician, who made the autopsy for the plaintiff in preparation for the trial, that he demonstrated a fracture of the skull but failed to examine the ear, mastoid, or sinuses, we perceive that it was not safe to allow the jury to speculate which of two possible causes brought about the insured’s death.
A motion for a directed verdict was made by the defendant at the conclusion of the evidence. The court without objection reserved its decision and submitted the case to the jury subject to the ruling of the court on the motion. Four months after the verdict, the motion was overruled and judgment for plaintiff rendered. Under these circumstances, the rule announced in Baltimore & Carolina Line, Inc. v. Redman, 295 U.S. 654, 55 S.Ct. 890, 79 L.Ed. 1636, should be applied and the judgment reversed without new trial.